Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 10-16, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Xu (US Pub 2014/0046939) (Eff filing date of app: 6/3/2013).

As to claims 1 and 20, XU teaches a computer implemented method comprising: 
in an online connection system detecting a request for recommendations with respect to a member represented by a member profile, the online connection system in communication with a client application executing at a client system associated with the member (see fig. 1, character S10, “receive a user recommendation triggering command from a user at a mobile terminal”);  

and are used for generating a recommended candidate user list.”);  
at a server system fetching candidate entities for providing to the member as recommendations (see fig. 3, characters 20 and 30, generation of candidate list and matching);  
the candidate entities comprising cohort entities having the first cohort attribute value;  ranking the candidate entities using a machine learning model (see p. 39, match attributes with user and fig. 5, first calculation);  
selecting presentation entities from the candidate entities based on the ranking (see fig. 6, character 630, matching success rate calculation unit and p. 45);  and 
causing display of a reference to an entity from the presentation entities on a display device associated with the member (see fig. 1, character S50, return information of selected user for display to user mobile and p. 57, display recommended users). 
 
As to claims 2 and 12, XU teaches wherein the viewing context indicates a further cohort of entities having a second cohort attribute value (see fig. 5, character 324, second calculation and fig 6, character 628). 
 

 
As to claim 4 and 14, XU teaches wherein the ranking of the candidate entities comprises jointly ranking members within the cohort of entities and across the cohort of entities and the further cohort of entities (see fig. 5, character 322 and 324 to get the matching success rate). 
 
As to claim 5 and 15, XU teaches The method comprising using the machine learning model to capture properties of the cohort of entities during the ranking of members within the cohort of entities and using the captured properties during the ranking across the cohort of entities and the further cohort of entities (see p. 20, 39, and  43-44). 
 
As to claim 6 and 16, XU teaches The method comprising generating a recommendation user interface (UI) by including, in the recommendation UI, references to the selected presentation entities identified as the cohort of entities (see fig. 1, character S40 and S50). 
 
As to claim 10, XU teaches wherein the first cohort attribute value is an identification of a school or an identification of a company (see p. 46, three data models that can be school, company, etc). 

As to claim 11, XU a system comprising: one or more processors; and a non-transitory 
computer readable storage medium comprising instructions that when executed by 

For the rest of the claim see rejection of claim 1 above.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu as applied to claims 1-6, 10-16, and 20 above, and further in view of Alison et al (US Pub 2013/0103758) (Eff filing date of app: 10/19/2011) (Hereinafter Alison).

As to claim 7 and 17, XU does not teaches wherein the recommendation UI includes selection controls to permit a user to select multiple items from the cohort of entities and request an action with respect to a group of items comprising the selected multiple items. 
Alison teaches filtering and ranking recommended users on, see abstract, in which he teaches wherein the recommendation UI includes selection controls to permit a user to select multiple items from the cohort of entities and request an action with respect to a group of items comprising the selected multiple items (see abstract, select filters).
Xu by the teaching of Alison, because wherein the recommendation UI includes selection…, would enable the method because the user can choose the filters that are more relevant to the user.
 
As to claim 8 and 18, XU as modified teaches the method comprising: detecting a request, originated at the client system, for the action with respect to the group of items comprising the selected multiple items;  in response to the detected event, effectuating the action with respect to the group of items (see Alison, “re-populated filters may be selected and suggested based on information about the viewing user.”). 
 
As to claim 9 and 19, XU as modified teaches wherein the action is initiating a connection invitation from the member with respect to member profiles corresponding to the respective selected items (see Alison, abstract, “a set of users to a viewing user for establishing new connections on the social networking system”).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164